DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an amendment filed on 02/09/2021. Claims 1, 10-11 and 20-21 have been amended and claims 3 and 13 have been cancelled.
Applicant’s arguments/amendments with respect to pending claims 1-2, 4-12 and 14-21 have been carefully considered. Following additional search, new reference that discloses geographic information associated with the first user device was found and therefore, the claims are rejected under new grounds. Examiner respectfully points out that this action is made final (see MPEP 706.07a).

Response to Amendment
	The rejection of claims 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the claims amendment.

Terminal Disclaimer
The terminal disclaimer filed on 02/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,587,616 patent has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the rejection of claims 1-21 on the ground of nonstatutory double patenting is withdrawn.

Response to Arguments
Applicant’s arguments with respect to pending claims 1-2, 4-12 and 14-21 have been carefully examined but they are considered moot in view of the new rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 11-12, 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0234213 A1 (hereinafter Kim) in view of Birkler et al. US 2014/0197232 A1 (hereinafter Birkler) in view of Chitroda et al. US 2016/0105472 A1 (hereinafter Chitroda) and further in view of Nguyen et al. US 2013/0073622 A1 (hereinafter Nguyen).
Regarding claim 1, Kim discloses:
A method for authentication of user devices, the method comprising (Method, devices/system and computer readable medium (e.g. par. 7-11, 45, 129; Fig. 1, 4)):
authenticating a first user device to a media device, wherein an authentication token  [wherein] the first user device is provided with media playback control on the media device upon authentication (A first user device (e.g. a mobile device) is authenticated/authorized to connect to a home device (e.g. a TV) to identify the state and/or control the home device (Kim: par. 45-47, 52-53, 58; Fig. 1, 2, 5). Subsequently, the first device generates a “request ID” (authentication token) that is transmitted to (and stored by) a server; and the “request ID” (authentication token) is used to authenticate, by the server (and for the media device), a second user device and to grant control (right of access) of the home (media) device to the authenticated second user device (Kim: par. 82, 84-86; Fig. 6));
identifying, using the first user device, a second user device in proximity to the first user device (The first user device “discovers user devices located in an area of the home network system, for example, in a house, office or similar area”. In addition, the first user device obtains a home (network) device list detailing relevant information of the home devices; the second user device is selected (Kim: e.g. par. 59, 71, 72; Fig. 4).
Kim further discloses that a request to the second device for accepting control (right to access) of the home (media) device is transmitted after the first and second user devices “perform authentication” (Kim: e.g. par. 73, 78-79, 83-86, 92-93; Fig. 4-7). The second user device responds with an approval (acceptance) message, e.g. par. 79, 84, 93; Fig. 5-7). At least in one embodiment, the second user device is authenticated based on the “request ID” (authentication token), generated by the first user device and transmitted to (and stored by) the server and to the second user device, wherein the server compares the stored request ID with the request ID (authentication token) subsequently received from the second user device (Kim: par. 84-86; Fig. 6). Kim does authentication token (request ID) indicates an identity of the media device. However, Birkler discloses a similar control session (e.g. Fig. 5), where a token transmitted by a control (second) user device comprises at least a session ID and an (unique) identifier of the (display) media device, and is used to authenticate the control (second) user device to the server (e.g. par. 62-65; Fig. 7B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Birkler, to at least include/associate session ID and the identity of the (display) media device in/with the authentication token. One would have done so, at least to provide means to support a plurality of sessions for a plurality of media devices and to efficiently locate a particular control session and media device at the server, as well as to authenticate the second user devices. In the context of Kim modified any or both of the session ID and the (display) media device identity read on an authentication token that indicates an identity of the media device (above) and on a device identified in the authentication token (last limitation below). Accordingly, Kim in view of Birkler discloses an authentication token that indicates an identity of the media device.
Kim as modified above does not expressly disclose that the authentication token (request ID) is stored on a server “in association with an identifier of the first user device” and does not expressly disclose an access control list as claimed (first limitation above). However, in a related application Chitroda discloses a similar method to transfer a session from a first user device to a second (target) user device (e.g. par. 56) where the steps of requesting and accepting the session transfer are performed as follows: a second (target) user (computing) device in vicinity of the first (original) user access control) list of session participants that associates users with their respective authenticated/authorized devices, and adds the second device to the list of meeting participants: “the online meeting session 412 may identify the users currently joined to the meeting as well as the respective computing devices those users are currently utilizing to participate in the meeting”, and “the meeting participant list may be updated […] as meeting participants access control) list of session participants that associates users with their respective authenticated/authorized devices, the list including (in the context of Kim modified) devices authorized to control the (display) media device (at least the first and second devices) and the (display) media device, which is transmitted in response to receiving the response to the invitation message). Accordingly, Kim in view of Birkler and Chitroda discloses:
wherein an authentication token that indicates an identity of the media device is associated with the authentication of the first user device to the media device, wherein the authentication token is stored on a server in association with an identifier of the first user device and wherein the identifier of the first user device is included in an access control list in which inclusion of the first user device in the access control list indicates that the first user device is provided with media playback control on the media device upon authentication (the authentication token is stored on a server in association with the authenticated first user device ID, the first user device ID is included in  an access control list, and the first user device performing a control session with the display device, as outlined above), and further discloses:
transferring, from the first user device to the second user device, the authentication token to authenticate the second user device to the media device, wherein the second user device is added to the access control list that indicates user devices authorized to provide media playback control of a device identified in the authentication token (In Kim modified by Birkler and Chitroda, the server maintains and updates an access control list of devices authorized to control the media device, the list additionally including the media device, as outlined above), wherein the second user device is provided with media playback control on the media device (The authenticated second user device controls the media playback by using the home device (TV) information and the access rights (device token) that were previously provided by the first user device (Kim: e.g. par. 60, 86-88; as modified by Birkler and Chitroda)).
Kim as modified above does not expressly disclose that [[the identifier of the first user device is included in an access control list]] in connection with geographic information associated with the first user device. However, in a related application, Nguyen discloses a server (status) module that collects and stores status information 
the identifier of the first user device is included in an access control list in connection with geographic information associated with the first user device.
The aforementioned covers all the limitations of claim 1.

Regarding claim 11 and 21, they correspond to claim 1, and claims 11 and 21 do not disclose beyond the features of claim 1. Therefore claims 11 and 21 are rejected under 35 U.S.C 103, as being unpatentable over Kim in view of Birkler, Chitroda and Nguyen for the same reasons outlined for the rejection of claims 1.

Regarding claims 2, 4-5, 12 and 14-15, the rejection of claims 1 and 11 under 35 U.S.C 103 is incorporated herein. In addition, Kim in view of Birkler, Chitroda and Nguyen discloses:
(2 and 12) The authentication token is used as a key in a key-value pair in connection with a corresponding access control list stored on the server (The token includes a session ID (per Birkler, as outlined for the rejection of claim 1), which in the 
(4 and 14) Generating, using the first user device, the authentication token; and transmitting the authentication token to the server (as outlined for the rejection of claim 1 in view of Kim and Chitroda).
(5 and 15) Transmitting, to the server, a request for the authentication token; and receiving the authentication token from the server (corresponds to the alternative embodiment in view of Chitroda, outlined for the rejection of claim 1).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Birkler in view of Chitroda in view of Nguyen and further in view of Krochmal et al. US 20140362728 A1 (hereinafter Krochmal).
Regarding claims 6-7 and 16-17, the rejection of claims 1 and 11 under 35 U.S.C 103 is incorporated herein. Kim modified discloses that users and user devices and their capabilities are detected and identified (Kim: e.g. par.9-10, 43. Chitroda: e.g. par. 57; Fig. 5), and user IDs are associated with corresponding device IDs (Chitroda: e.g. par. 49; Fig. 4). Regarding claims:
(6 and 16) Kim modified does not expressly disclose the use of a contact list to identify the user of a device. However, Krochmal discloses
receiving, from a contact list associated with a first user of the first user device, an indication of a second user of the second user device, wherein the second user device is identified based on the received indication (The detection/identification of the second user device is similar to the method disclosed by Kim modified and includes 
(7 and 17) Kim modified does not expressly disclose, but Krochmal discloses:
 identifying the second user device comprises detecting the second user device based on a connection to a network (Krochmal: The (first) “wireless communication device can scan for broadcast messages and can filter received messages according to a set of matching filter criteria”. “The information used for filtering received messages can include device identification” (par. 18)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim modified with Krochmal to identify the second user device based on a connection to a network. One would have done so at least to provide passive second device identification without user manipulation of the second device (user convenience), as well as to provide an alternative device identification to support a wider range of communication devices. Accordingly, Kim in view of Birkler, Chitroda, Nguyen and Krochmal discloses the limitations of claims 7 and 17.   
   
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Birkler in view of Chitroda in view of Nguyen and further in view of Dykeman et al. US 2013/0174223 A1 (hereinafter Dykeman).
Regarding claims 8-9 and 18-19, the rejection of claims 1 and 11 under 35 U.S.C 103 is incorporated herein. Kim modified does not expressly disclose detecting a movement of the user devices. However, Dykeman discloses that detecting or identifying the second device is based on proximity between the first user device and the second user device (par. 123), and further discloses:
detecting a movement of the first user device;
transmitting, 
receiving,  (par. 124, wherein location coordinates are transmitted from the second/first device to the first/second device, and the first/second device computes a proximity within a threshold, based on location coordinates; see also par. 125-26 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim modified with Dykeman, to at least use the location coordinates reported by user devices to determine that the first device and the second device are in proximity within a predetermined threshold. One would have done so, at least because the (e.g. GPS) location coordinates of Dykeman provide sufficient precision for calculation of the distance between user devices. In the context the server receives the location coordinates, and presents the second user device (and coordinates) to the first user device. Accordingly, Kim in view of Birkler, Chitroda, Nguyen and Dykeman discloses the features recited above.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Birkler in view of Chitroda in view of Nguyen and further in view of Gaetano, JR. US 2014/0156854 A1 (hereinafter Gaetano).
Regarding claims 10 and 20, the rejection of claims 1 and 11 under 35 U.S.C 103 is incorporated herein. Kim modified does not expressly disclose the features of said claims. However, Gaetano discloses a session “handoff”, where device credentials (e.g. capabilities, permissions) are associated with user devices, and are used by a server to determine whether a user device in a list of user devices is allowed to join a session; in addition, the server generates a list of devices that are currently available (for handoff) by detecting devices actively connected to the network; the list of currently available devices is presented to the user of the (first) device for handoff selection (e.g. par. 35-36, 41-42; Fig. 1b, 2). During the handoff (after user selection) (e.g. par. 45; Fig. 1c, 2), the user of the first (original) device that initiated the handoff, can cancel the handoff (e.g. par. 36; Fig. 1d). In such cases, the cancel command (notification) is by necessity transmitted to the server and to the second device to allow for orderly termination/cleanup of processing/data on said devices, as understood by one of ordinary skill in the art. For example, Fig. 2 and 4 show devices synchronization via e.g. “Request Handoff” and “Accept Handoff” notifications/messages, which are distributed 
receiving, from a user of the first user device, an indication that the second user device is not to be authenticated to the display device; and
transmitting, to the server, a request to remove authentication permission for the second user device to the display device (as outlined above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Garmark et al. US 10,440,075 B2
Werkelin Ahlin et al. US 2016/0191590 A1

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494